—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Buchter, J.), rendered January 30, 1992, revoking a sentence of probation previously imposed by the same court (Eng, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant contends that in the event his conviction of rape in the first degree, rape in the second degree, sodomy in the first degree, and sodomy in the second degree, under Kings County Indictment No. 2290/91 is reversed on direct appeal, then his admission to the instant violation of probation should be vacated and the amended judgment reversed. However, the Kings County judgment of conviction has been affirmed by this Court on appeal (see, People v Hodges, 204 AD2d 739). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.